Citation Nr: 1539381	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, or due to herbicide exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development prior to the Board's adjudication of the Veteran's claims of entitlement to service connection for hypertension and an acquired psychiatric disorder.  Upon remand, VA must afford the Veteran an adequate examination regarding his claimed hypertension and an addendum opinion regarding his claimed acquired psychiatric disorder.  




I.  Hypertension  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element regarding a potential relationship between a current disability and service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.  Moreover, when VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded VA examinations in November 2009 and October 2010 which briefly discussed his diagnosed hypertension in the context of his service-connected diabetes mellitus, type II.  The November 2009 VA examiner noted that the Veteran's hypertension diagnosis preceded his diagnosis of diabetes by at least thirteen months; therefore, it was not caused by his diabetes.  Similarly, the October 2010 VA examiner noted that the Veteran's hypertension had onset prior to his diabetes, therefore it was not caused by or a result of his diabetes, and it was not aggravated or increased by his diabetes because there was no objective data to support aggravation.  

While the previous VA examiners ultimately concluded that the Veteran's diagnosed hypertension was not caused or aggravated by his diabetes, as claimed by the Veteran, they failed to address the Veteran's additional claimed theory of entitlement that his hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2015); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McLendon, 20 Vet. App. 79.  

Therefore, the Board finds that upon remand, the Veteran must be afforded a VA examination in connection with his claim for service connection for hypertension.  


II.  Acquired Psychiatric Disorder/PTSD

The Veteran was afforded VA examinations regarding his claim of entitlement to service connection for PTSD in December 2009 and December 2010.  

The December 2009 VA examiner diagnosed the Veteran with psychotic disorder, but concluded that the Veteran did not meet the diagnostic criteria for PTSD and stated that it would be speculative to reconcile VA treatment records which documented a diagnosis of PTSD without being able to review how the other physicians derived their diagnoses, because isolated reports of PTSD symptoms were insufficient to render a diagnosis of PTSD in accordance with relevant diagnostic criteria.  

The December 2010 VA examiner concluded that the Veteran had no psychiatric diagnosis and stated that he would have to resort to mere speculation to render the requested opinion based upon the examination which yielded unreliable and inconsistent results given the Veteran's inaccurate portrayal of his symptoms.  

Additionally, VA treatment records clearly document psychiatric diagnoses including a psychotic disorder and PTSD, which was noted in July 2008 to be related to combat.  

As noted above, once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr, 21 Vet. App. 303.  Given the above, it is unclear to the Board why neither the December 2009 or the December 2010 VA examiner addressed the VA treatment records which document current psychiatric diagnoses, including an indication that the Veteran has PTSD which is related to his combat service.  Therefore, upon remand, VA must obtain an addendum medical opinion regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Moreover, the examiner must also clearly address whether the Veteran has had any acquired psychiatric disorder which is related to his active service at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Finally, the Board is mindful that outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim; therefore, updated VA treatment records must also be sought upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's relevant, outstanding VA treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  After associating all outstanding pertinent records with the claims file, afford the Veteran a VA examination regarding his claim of entitlement to hypertension.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including presumed exposure to herbicides in Vietnam.  

In rendering the above opinion, the examiner must consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

3.  Following the above, obtain an addendum opinion from the December 2010 VA examiner; if the examiner is unavailable, an equally qualified examiner may be substituted.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, including additional examination of the Veteran if deemed necessary, and all pertinent findings reported.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has an acquired psychiatric disorder, including PTSD, either currently or at any time since his claim was filed in January 2009, which is related to his active service, including his conceded fear of hostile military or terrorist activity.  

In rendering the above opinion, the examiner is must specifically reconcile any opinion rendered with VA treatment records which document psychiatric diagnoses including a psychiatric disorder and PTSD which was noted to be due to combat.  

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




